Fourth Court of Appeals
                                San Antonio, Texas
                                     December 5, 2016

                                    No. 04-16-00494-CV

                           Kenny A. HINTON and Eloise Hinton,
                                       Appellants

                                             v.

                           NATIONSTAR MORTGAGE LLC,
                                    Appellee

                 From the 81st Judicial District Court, Wilson County, Texas
                             Trial Court No. 11-07-0473-CVW
                          Honorable Stella Saxon, Judge Presiding


                                      ORDER
       Appellant’s second motion for extension of time is GRANTED. Appellant’s brief is due
on or before December 30, 2016. NO FURTHER EXTENSIONS WILL BE GRANTED.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court